IT IS ORDERED by this court that the second year of respondent’s two-year suspension be stayed and that he be placed on probation for one year on condition that he continue to fulfill the terms of his Ohio Lawyers Assistance Program, Inc. contract and that he be monitored by two attorneys, consistent with the opinion rendered by this court on February 28, 1996, in this matter.
IT IS FURTHER ORDERED that within thirty days of the date of this order, relator file with this court the names of the two attorneys who will monitor respondent’s probation. It is further ordered that at the end of the probation period, relator file with this court a written report indicating whether respondent has complied with the terms of probation.
IT IS FURTHER ORDERED that at the expiration of the probationary period, respondent may apply for termination of probation pursuant to Gov.Bar R. V(9), and that the probation shall not be terminated until (1) respondent complies with the requirements for termination of probation; (2) relator files a written report indicating that respondent complied with the terms of probation during his probationary period; (3) respondent files with this court and with Disciplinary Counsel a written statement from the Ohio Lawyers Assistance Program, Inc., confirming that he has fulfilled the terms of his OLAP contract during the term of his probation; (4) respondent complies with this order and all other orders issued by this court; (5) respondent complies with the Supreme Court Rules for the Government of the Bar of Ohio; and (6) this court orders respondent’s probation terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
*1233For earlier case, see Disciplinary Counsel v. Fortado (1996), 74 Ohio St.3d 604, 660 N.E.2d 1154.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.